             Case 1:16-cv-01534-JEB Document 610 Filed 06/11/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT FOR
                               THE DISTRICT OF COLUMBIA

                                                         )
STANDING ROCK SIOUX TRIBE,                               )
                                                         )
           Plaintiff,                                    )
                                                         )
and                                                      )
                                                         )
CHEYENNE RIVER SIOUX TRIBE,                              )
                                                         )
           Plaintiff-Intervenor,                         )
                                                         )
v.                                                       )      Case No. 1:16-cv-01534 (JEB)
                                                         )       (consolidated with Cases No.
UNITED STATES ARMY CORPS OF                              )     1:16-cv-01796 & 1:17-cv-00267)
ENGINEERS,                                               )
                                                         )
           Defendant,                                    )
                                                         )
and                                                      )
                                                         )
DAKOTA ACCESS, LLC,                                      )
                                                         )
           Defendant-Intervenor.                         )
                                                         )

             UNITED STATES ARMY CORPS OF ENGINEERS’ STATUS REPORT

           On May 21, 2021, this Court ordered the parties to “file a joint status report by June 11,

2021, concerning potential next steps in this litigation.” The Parties discussed their preliminary

positions, but were unable to coordinate a joint status report due to the timing and necessary

reviews. The United States Army Corps of Engineers therefore respectfully responds as follows:

      I.       The Court should not retain jurisdiction or require status reports regarding an
               EIS process in which Plaintiffs are participating as cooperating agencies.

           This Court’s summary judgment decision resolved the merits of Plaintiffs’ complaints,

and there are no issues remaining for the Court to decide. The Corps has affirmed its estimation

that the EIS will be completed in March of 2022 and that it intends to use that time to fulfill its
                                                    1
         Case 1:16-cv-01534-JEB Document 610 Filed 06/11/21 Page 2 of 5



commitment to producing a thorough EIS which rigorously explores and objectively evaluates all

reasonable alternatives and ensures that all voices are heard in an open, transparent, and public

process. Also, Corps officials have consulted with the Plaintiff Tribes and the Corps has entered

into cooperating agency arrangements with the Standing Rock, Cheyenne River, and Oglala

Sioux Tribes, which will facilitate their direct and on-going involvement in the development of

the EIS. ECF No. 601; Apr. 4, 2021 Hrg. Tr. at 6:8-14. Further, the Corps will continue to keep

all parties and the public apprised of the EIS process via monthly updates on the Corps’ website.

       As the Court noted previously, it cannot “constrain the outcome of the remand process.”

Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs, 280 F. Supp. 3d 187, 189 (D.D.C.

2017). The remand requires the Corps to complete an EIS that will lead to a new easement

decision. The Court’s rulings in this matter make clear how important it is that the Corps take

full account of Tribal and other concerns and fully and completely analyze all relevant issues as

it completes this important exercise. The Corps’ final agency action will be subject to review

when ripe and may be challenged through a separate APA action. Heartland Reg’l Med. Ctr. v.

Leavitt, 415 F.3d 24, 30 (D.C. Cir. 2005). This case should thus be dismissed because there is no

claim to adjudicate and no case or controversy remains. See AT&T Corp. v. FCC, 349 F.3d 692,

702 (D.C. Cir. 2003); Eagle-Picher Indus., Inc. v. U.S. Envtl. Prot. Agency, 759 F.2d 905, 915

(D.C. Cir. 1985) (“Ripeness law overlaps at its borders with Article III requirements of case or

controversy.”); Am. Wild Horse Pres. Campaign v. Salazar, 115 F. Supp. 3d 1, 5 (D.D.C. 2012)

(“The Court will thus dismiss the plaintiffs’ Complaint. . . . The plaintiffs may refile their claim

if necessary after BLM reconsiders the . . . Decision.”).

       The Corps recognizes decisions holding that courts possess “discretion to retain

jurisdiction over a case pending completion of a remand and to order the filing of progress


                                                  2
         Case 1:16-cv-01534-JEB Document 610 Filed 06/11/21 Page 3 of 5



reports.” Baystate Med. Ctr. v. Leavitt, 587 F. Supp. 2d 37, 41 (D.D.C. 2008). However, the

“norm is to vacate agency action that is held to be arbitrary and capricious and remand for

further proceedings consistent with the judicial decision, without retaining oversight over the

remand proceedings.” Id. Alegent Health-Immanuel Med. Ctr. v. Sebelius, 917 F. Supp. 2d 1, 3

(D.D.C. 2012) (“although courts have discretion to retain jurisdiction pending completion of a

remand and to order progress reports in the meantime, this discretion is also exercised only in

unusual circumstances”). Cf. D.C. R. App. Ct. 41 (“If the case is remanded, this court does not

retain jurisdiction, and a new notice of appeal or petition for review will be necessary if a party

seeks review of the proceedings conducted on remand.”). For example, this Court rejected a

request for “judicial management of the remand proceedings” despite concern “that the process

will be conducted in secret, without [plaintiff’s] participation.” Baystate, 587 F. Supp. 2d at 41-

42 (dismissing case). Here, the Corps has sought public comments, and will continue to keep

cooperating agencies informed as to the EIS process. ECF No. 601; see also Apr. 4, 2021 Hrg.

Tr. at 5:22-6:1-22. This case is therefore outside of the “unusual circumstance[]” where further

reporting is necessary. Alegent, 917 F. Supp. 2d at 3. Thus, this Court should not retain

jurisdiction over the remand, nor should it require status reports on the progress of the EIS.

II.    The Court lacks jurisdiction to require status reports on the Corps’ exercise of its
       unreviewable enforcement discretion.

       To the extent Plaintiffs argue that this Court can supervise the Corps’ exercise of its

enforcement discretion during remand, they are incorrect. Plaintiffs’ complaints raise no

challenge to exercise of enforcement discretion. Nor could they. The APA generally provides

for review of “final agency action for which there is no other adequate remedy in a court,” 5

U.S.C. § 704, in accordance with standards of review set forth in the APA itself, see id. § 706.

“But before any review at all may be had” under section 706, “a party must first clear the hurdle
                                                  3
         Case 1:16-cv-01534-JEB Document 610 Filed 06/11/21 Page 4 of 5



of § 701(a).” Heckler v. Chaney, 470 U.S. 821, 828 (1985). Section 701(a) precludes judicial

review if “agency action is committed to agency discretion by law,” id. § 701(a)(2). And agency

decisions not to institute enforcement proceedings are presumptively unreviewable under this

exception. Chaney, 470 U.S. at 831; Make The Rd. New York v. Wolf, 962 F.3d 612, 632–33

(D.C. Cir. 2020) (“[R]efusals to initiate enforcement proceedings . . . have long been regarded as

committed to agency discretion.”) (citation omitted). It is the agency’s prerogative to assess

“whether agency resources are best spent on this violation or another, whether the agency is

likely to succeed if it acts, [and] whether the particular enforcement action requested best fits the

agency’s overall policies.” Chaney, 470 U.S. at 831.

       The D.C. Circuit recently reaffirmed that an agency’s exercise of its enforcement

discretion is unreviewable where “Congress did not limit the . . . enforcement discretion [by

statute] by providing specific requirements for the exercise of that discretion.” Citizens for

Responsibility & Ethics v. FEC, 993 F.3d 880, 885 (D.C. Cir. 2021) (“Because the [agency’s]

decision not to enforce . . . is grounded in enforcement discretion, it is necessarily

unreviewable.”). And should the Corps refer an enforcement matter to the Department of

Justice, any decision on whether to commence an action would be subject to the discretionary

litigating authority of the Attorney General. See ECF No. 562 at 4. Because the exercise of

enforcement discretion is not reviewable under the APA there is no legal basis for requiring the

government to report on how or on what grounds such discretion may be exercised.

Date: June 11, 2021                                    Respectfully submitted,

                                                       JEAN E. WILLIAMS
                                                       Acting Assistant Attorney General
                                                       United States Department of Justice
                                                       Environment & Natural Resources Division

                                                       By: /s/ Matthew Marinelli
                                                  4
         Case 1:16-cv-01534-JEB Document 610 Filed 06/11/21 Page 5 of 5



                                                     REUBEN SCHIFMAN, NY BAR
                                                     MATTHEW MARINELLI, IL Bar 6277967
                                                     U.S. Department of Justice
                                                     Natural Resources Section
                                                     P.O. Box 7611
                                                     Benjamin Franklin Station
                                                     Phone: (202) 305-4224 (Schifman)
                                                     Phone: (202) 305-0293 (Marinelli)
                                                     Fax: (202) 305-0506
                                                     reuben.schifman@usdoj.gov
                                                     matthew.marinelli@usdoj.gov
                                                     Attorneys for the United States Army Corps
                                                     of Engineers

                                                     OF COUNSEL:
                                                     MILTON BOYD
                                                     MELANIE CASNER
                                                     U.S. Army Corps of Engineers
                                                     Office of Chief Counsel
                                                     Washington, DC


                                CERTIFICATE OF SERVICE

I, Matthew Marinelli, hereby certify that on June 11, 2021, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, and copies will be sent electronically to
the registered participants as identified in the Notice of Electronic Filing.




               By: /s/ Matthew Marinelli
               MATTHEW MARINELLI




                                                5
